Case 1:19-cv-04650-AJN-SN Document 105-28 Filed 03/02/21 Page 1 of 3




                        EXHIBIT 28
     Case 1:19-cv-04650-AJN-SN Document 105-28 Filed 03/02/21 Page 2 of 3




--- - F o rwarded Message --- - F rom: Rami Kranzrkranz@starbucks.com To: jillavptermite@aol.com Date
Tuesday,26 September 2017, 10:29PM -05:00 Subject:Re: No pest strip -desk ¹9467


   Hi Jill,


   III send out an email to RDs tomorrow morning


   My apologies to the tech


   Thank you,




   Rami Kranz
   Manager, Quality Assurance
   New York Metro & Mid Atlantic Region
   STARBUCKS COFFEE COMPANY
   (646) 574-8205 mobile
 Case 1:19-cv-04650-AJN-SN Document 105-28 Filed 03/02/21 Page 3 of 3




rkranz@starbucks.com




FrOm:"jill    avPt
                 ermite©aOI.COm" <jillavptermite@aol.com>
Reply-To:"jillaVptermite©a O I.COm" (jillavptermite@aol.com)
Date: Tuesday, September 26, 2017 at 11:10 PM
To: Rami KranZ (rkranz@starbucks.com)
subject: No pest strip - desk ¹9467


Hi Rami,
Tech just found No Pest Strip on desk. This is 2nd store since yesterday we' ve found these. Yesterday
tech was working under counter and turned his head and he was inches from a strip. This is same tech
who 2 weeks ago walked into a store that had just set off bombs. He is extremely upset.
Is it possible to send a memo out to advise stores these are illegal to use let alone toxic.


Jill Shwiner
AVP Termite 8 Pest Control of NY
4313 Arthur Kill Road, S.l. NY
(0) 718-967-9800
(C) 732-740-1037
• Attached: Untitled. html, 0.006 MB
